g:s.dtO 2451 (Rev. l 1)'|6] Judgment in a Crirninal Case for a Petty Offense
Sheet 1 Revised by WAED- l li'ii§

UNITED STATES DISTRICT COURT U.S.E'.;i%.'§¥:§ua

n _ . E/\STERN oisTRicT oi= wishinon
Eastern District of Washington

iam i ii gm

UNITED STATES OF AIV[E`,RJCA Judgment iii a Criminal Case SEAN F M
v (For a Petty Of‘fense) ' OWOV' CLE};K_
- "_s_mmm-W@FU“
GABR|ELA AGU|LAR-GARC|A Case No. 2:17-CR-0213-WFN-1

USM No. 17378-085

J. Houston Goddard
Def`cndant's Attomey

'I`HE DEFENDANT:

E/ THE DEFEN DANT pleaded dguilty i:| nolo contendere to count(s) 1 Of the information SUDEFS€diF`lQ lndinm€ni
i:| THE DEFENDANT was found guilty on count(s)

 

The defendant is adjudicated guilty of these offenses:

Title & Section Naturc of Ofl`ense Oi`fcnsc Entled Count
8 U.S.C. § 1325(3)(1) Un|aw'fu| Entry into the United Sfates 08/0'1/20'14 18

The defendant is sentenced as provided in pages 2 through 4 of thisjudgment.
i:i THE DEFENDANT was found not guilty on count(s)
E/ Count(s) 1 Of the underlying indictment l§{is |:i are dismissed on the motion of the United States.

 

lt is ordered that the defendant must no_tify_ the United States attorney for this district within_3Q days of any change o_fname,
residenoe, or mailing address until ali i`ines, restitution, costs, and s e_cial assessments imposed by_ this judgment are fully paid. [f
ordered to pay restitution, the defendant must notify the court and nited States attorney of material changes in economic
circumstances

 

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: XXXX 03/13/2019
1990 Date ofImpgsition of Judgment
Defendant’s Year ofBirth: ‘
City and State of Defendant’s Residence: Signature o{Judge
Unknown

 

I-lon. Win. Freniming Nielsen Seni`or Judge, U.S. District Court
Name and Titie ofJudge

”E>r//e#//c`?

Date

AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offensc
Sheet 2 - lmprisonment

 

DEFENDANT: GABRiEl_A AGuii_AR-cARciA J“dg“‘°“'_"ag°
cAsE NUMBER: 2:17-cR-0213-WFN-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of :

Time served.

l:l The court makes the following recommendations to the Bureau of Prisons:

E( The defendant is remanded to the custody of the United States Marshal.

El The defendant shall surrender to the United States Marshai for this districts
l:| at |:l a.m. l'_'l p.m. on
ij as notified by the United States Marshal.

 

Cl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
El before 2 p.m. on
|I] as notified by the United States Ma_rshal.

 

|Il as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNi'i'ED sTATEs MARSHAL
By

 

DEPUTY UNITED STATES MA.RSHAL

AO 245l (Rev. l 1/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 - Criminal Monetary Pena|ties

Judgment- Page 3 of 4
DEFEN'DANT; GABRIELA AGUlLAR-GARC[A

CASE NUMBER: 2:17-CR-0213-wFN-1
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Restitution
ToTALs $ $10_00 $ $0.00 $ so.oo $ $0.00
l:] The determination Of restitution is deferred until . An Amended Judgmem‘ iri a Criminal Case (,40245C) will be entered

after such determination.
l] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approximateler ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664613 , all nonfederal victims must be paid
before the United States is paid.

M 'l`otal Loss** Restitution Ordered Priority or Percentage
'roTALs $ 0.00 $ 0.00

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

ij The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:] the interest requirement is waived for |:| fine l:| restitution.

C\ the interest requirement for the |:l fine |Il restitution is modified as follows:

* .lustice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. _ _
** F indings for the total amount o losses are recbuired under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
aRer September 13, 1994, but before April 23, l 96.

AO 2451 (Rev. l 1/16) .Iudgment in a Crimina| Case for a Petty Offense

Sh§§_t 4 _ Sched_gle of Paymenl_._s ____
- Judgment _ Page § of z
DEFENDANT: GABR|ELA AGU|LAR-GARC|A
CASE NUMBER: 2:17-CR-0213-WFN-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A |j{ Lump sum payment of $ 10'00 due immediately, balance due

l'_'l not later than ,or
lIl in accordance with E| C, ij D, |Il E, or Cl Fbelow); or

Payment to begin immediately (may be combined with l:l C, l:l D, or |Il F below); or
C ij Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |Il Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E ij Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise1 if this judgment imposes imprisonment, payment of criminal monetary penalties is
du_e during the period 0_ imprisonment All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons’ inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El Joint and Several

Defendant and Co-Defend_ant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|'_`l The defendant shall pay the cost of prosecution.
l:l The defendant shall pay the following court cost(s):

El The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in _the following order: §l_lg assessment, (2 restitution princi al, (3) restitution interest, (4) fine_ princ¢ijpal,
(5) fine interest, (6) community restitution, (7) JV assessment, ( )penalties, and (9€ costs, including cost of prosecution an

COU¥`t COStS.

